Name: 67/745/EEC: Commission Decision of 28 November 1967 setting up a Joint Advisory Committee on Social Questions arising in Inland Navigation
 Type: Decision
 Subject Matter: nan
 Date Published: 1967-12-07

 Avis juridique important|31967D074567/745/EEC: Commission Decision of 28 November 1967 setting up a Joint Advisory Committee on Social Questions arising in Inland Navigation Official Journal 297 , 07/12/1967 P. 0013 - 0015 Danish special edition: Series I Chapter 1967 P. 0276 English special edition: Series I Chapter 1967 P. 0299 Greek special edition: Chapter 05 Volume 1 P. 0027 ++++COMMISSION DECISION OF 28 NOVEMBER 1967 SETTING UP A JOINT ADVISORY COMMITTEE ON SOCIAL QUESTION ARISING IN INLAND NAVIGATION ( 67/745/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , WHEREAS IN ITS MEMORANDUM OF 10 APRIL 1961 , ON THE GUIDELINES FOR THE COMMON TRANSPORT POLICY , THE COMMISSION INDICATED THE COURSE TO BE FOLLOWED IN APPLYING TO TRANSPORT THE GENERAL RULES AND PROVISIONS PROVIDED FOR IN THE TREATY UNDER THE COMMUNITY'S SOCIAL POLICY , WHICH ENTAILS A NUMBER OF MEASURES CONCERNING THE COMMON TRANSPORT POLICY ; WHEREAS IN ITS ACTION PROGRAMME OF 23 MAY 1962 ON THE COMMON TRANSPORT POLICY THE COMMISSION SET OUT IN A MORE CONCRETE FORM ITS VIEWS ON HARMONISATION IN SOCIAL MATTERS AS PART OF THE COMMON TRANSPORT POLICY ; WHEREAS IN THEIR OPINIONS ON THE PROPOSED COUNCIL DECISION ON THE HARMONISATION OF CERTAIN PROVISIONS AFFECTING COMPETITION IN TRANSPORT BY RAIL , ROAD AND INLAND WATERWAY THE EUROPEAN PARLIAMENT AND THE ECONOMIC AND SOCIAL COMMITTEE EXPRESSED THE WISH TO SEE SET UP A JOINT COMMITTEE REPRESENTING THE TWO SIDES OF INDUSTRY ; WHEREAS BY ITS DECISION OF 5 JULY 1965 ( 1 ) THE COMMISSION HAS ALREADY SET UP A JOINT ADVISORY COMMITTEE ON SOCIAL QUESTIONS ARISING IN ROAD TRANSPORT AND WHEREAS THE GROUNDS THEN PUT FORWARD NOW JUSTIFY , IN VIEW OF THE PROGRESS ACHIEVED AS REGARDS HARMONISATION IN SOCIAL MATTERS IN INLAND NAVIGATION , THE SETTING UP OF A JOINT ADVISORY COMMITTEE ON SOCIAL QUESTIONS ARISING IN INLAND NAVIGATION ; HAS DECIDED AS FOLLOWS : ARTICLE 1 THERE SHALL BE ATTACHED TO THE COMMISSION A COMMITTEE CALLED THE " JOINT ADVISORY COMMITTEE ON SOCIAL QUESTIONS ARISING IN INLAND NAVIGATION " . ARTICLE 2 ( A ) THE COMMISSION MAY REQUEST THE COMMITTEE FOR AN OPINION ON ANY SOCIAL QUESTION ARISING IN INLAND NAVIGATION . ( B ) THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE COMMITTEE , SET A TIME LIMIT WITHIN WHICH SUCH OPINION SHALL BE GIVEN . ( C ) IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE COMMITTEE ON THE OPINION TO BE GIVEN TO THE COMMISSION , THE COMMITTEE SHALL FORMULATE JOINT CONCLUSIONS AND ATTACH THEM TO THE REPORT OF ITS PROCEEDINGS FORWARDED TO THE COMMISSION . ( D ) OTHERWISE THE OPINIONS EXPRESSED SHALL BE INCLUDED IN THAT REPORT . ARTICLE 3 THE COMMITTEE SHALL DISCUSS ONLY MATTERS ON WHICH THE COMMISSION HAS REQUESTED AN OPINION . ARTICLE 4 ( A ) THE COMMITTEE SHALL CONSIST OF THIRTY FULL MEMBERS AND EIGHTEEN ALTERNATE MEMBERS . ( B ) SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - TO CARRIERS , FIFTEEN FULL MEMBERS AND NINE ALTERNATE MEMBERS ; - TO INLAND NAVIGATION EMPLOYEES , FIFTEEN FULL MEMBERS AND NINE ALTERNATE MEMBERS . ( C ) ALTERNATE MEMBERS SHALL ATTEND COMMITTEE MEETINGS AND TAKE PART IN THE WORK OF THE COMMITTEE ONLY IN THE EVENT OF FULL MEMBERS BEING UNABLE TO DO SO , EXCEPT WHERE , IN PURSUANCE OF ARTICLE 11 ( B ) , THEY ARE ATTENDING AS EXPERTS . ARTICLE 5 ( A ) MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE FOLLOWING ORGANISATIONS SET UP AT COMMUNITY LEVEL TO REPRESENT THE VARIOUS SECTIONS OF THE INDUSTRY : EMPLOYEES - COMMITTEE OF ITF UNIONS IN THE EEC ( ITF - ICFTU ) ; - EUROPEAN TRANSPORT COMMITTEE ( ETC - IFCTU ) ; CARRIERS - INTERNATIONAL UNION FOR INLAND NAVIGATION ( IUIN ) ; ( B ) THE LIST OF MEMBERS OF THE COMMITTEE SHALL BE PUBLISHED FOR INFORMATION PURPOSES IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 6 ( A ) THE TERM OF OFFICE FOR MEMBERS AND ALTERNATES SHALL BE THREE YEARS . THEIR APPOINTMENTS MAY BE RENEWED . IT SHALL TERMINATE FOR THE FIRST TIME ON 30 SEPTEMBER 1970 . ( B ) AFTER EXPIRY OF THE THREE YEARS MEMBERS AND ALTERNATES SHALL REMAIN IN OFFICE UNTIL REPLACED . ( C ) IN THE EVENT OF THE DEATH OR RESIGNATION OF A MEMBER OR ALTERNATE OR OF HIS CEASING TO BELONG TO THE ORGANISATION WHICH HE REPRESENTS , HE SHALL BE REPLACED FOR THE REMAINDER OF HIS TERM OF OFFICE . ARTICLE 7 ( A ) THE COMMITEE SHALL , BY A TWO-THIRDS MAJORITY OF MEMBERS PRESENT , ELECT A CHAIRMAN AND VICE-CHAIRMAN FROM AMONG ITS FULL MEMBERS . THE CHAIRMAN AND VICE-CHAIRMAN MAY NOT BOTH COME FROM THE SAME SIDE OF INDUSTRY . ( B ) SHOULD THE CHAIRMAN OR VICE-CHAIRMAN CEASE TO HOLD OFFICE BEFORE THE PERIOD FOR WHICH HE WAS ELECTED HAS EXPIRED , HE SHALL BE REPLACED FOR THE REMAINDER OF HIS TERM OF OFFICE . ( C ) THE TERM OF OFFICE FOR CHAIRMAN AND VICE-CHAIRMAN SHALL BE EIGHTEEN MONTHS . IT SHALL TERMINATE FOR THE FIRST TIME ON 31 MARCH 1969 . THE CHAIRMAN AND VICE-CHAIRMAN SHALL BE CHOSEN ALTERNATELY FROM THE TWO SIDES REPRESENTED . ( D ) NO MEMBER OF THE COMMITTEE MAY HOLD SUCCESSIVELY THE OFFICES OF CHAIRMAN AND VICE-CHAIRMAN DURING A PERIOD EXCEEDING TWO FULL TERMS OF OFFICE AS LAID DOWN UNDER ( C ) . ARTICLE 8 ( A ) THE CHAIRMAN SHALL BE RESPONSIBLE FOR RELATIONS WITH THE COMMISSION . ( B ) THE CHAIRMAN AND VICE-CHAIRMAN ACTING JOINTLY MAY DRAW THE ATTENTION OF THE COMMISSION TO THE DESIRABILITY OF CONSULTING THE COMMITTEE ON ANY MATTERS WITHIN THE LATTER'S COMPETENCE ON WHICH ITS OPINION HAS NOT BEEN SOUGHT . THEY SHALL DO SO WHERE THE REQUEST FOR CONSULTATION IS MADE BY ONE-HALF OF THE MEMBERS OF THE COMMITTEE . ARTICLE 9 THE COMMITTEE MAY SET UP WORKING PARTIES TO PREPARE , ON SPECIFIC QUESTIONS OR IN SPECIFIC FIELDS , DRAFT OPINIONS TO BE SUBMITTED TO THE COMMITTEE FOR CONSIDERATION . THESE WORKING PARTIES SHALL CONSIST OF A LIMITED NUMBER OF FULL OR ALTERNATE MEMBERS . ARTICLE 10 ( A ) AT THE REQUEST OF ANY OF THE ORGANISATIONS REPRESENTED , THE CHAIRMAN MAY INVITE A REPRESENTATIVE OF THE CENTRAL BODY OF THE ORGANISATION CONCERNED TO BE PRESENT AT MEETINGS . ( B ) THE CHAIRMAN MAY PROPOSE TO THE COMMISSION THAT IT SHOULD INVITE ANY PERSON WITH SPECIAL QUALIFIACTIONS IN A SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN MEETINGS OF THE COMMITTEE OR OF A WORKING PARTY OF THE COMMITTEE . THE CHAIRMAN SHALL DO SO WHEN SO REQUESTED BY ANY OF THE ORGANISATIONS MENTIONED IN ARTICLE 5 . EXPERTS SHALL BE PRESENT ONLY AT THE DISCUSSION OF THOSE QUESTIONS ON ACCOUNT OF WHICH THEY WERE INVITED . ARTICLE 11 ( A ) THE COMMITTEE AND WORKING PARTIES SHALL MEET WHEN CONVENED BY THE COMMISSION . ( B ) REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN THESE MEETINGS . ARTICLE 12 SECRETARIAL SERVICES SHALL BE PROVIDED FOR THE COMMITTEE BY THE COMMISSION . ARTICLE 13 AN OPINION DELIVERED BY THE COMMITTEE SHALL NOT BE VALID UNLESS TWO-THIRDS OF THE MEMBERS ARE PRESENT . ARTICLE 14 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , WHERE THE COMMISSION INDICATES THAT THE OPINION REQUESTED IS ON A MATTER OF A CONFIDENTIAL NATURE , PERSONS PRESENT AT THE MEETINGS OF THE COMMITTEE AND OF THE WORKING PARTIES SHALL NOT DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE . ARTICLE 15 AFTER HEARING THE COMMITTEE , THE COMMISSION MAY AMEND THIS DECISION IN THE LIGHT OF EXPERIENCE . DONE AT BRUSSELS , 28 NOVEMBER 1967 . FOR THE COMMISSION THE PRESIDENT JEAN REY ( 1 ) OJ NO 130 , 16 . 7 . 1965 , P . 2814/65 .